Citation Nr: 1230293	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-16 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed hypertension.   

2.  Entitlement to service connection for a claimed ear infection and allergic rhinitis.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1966.  He served in the Republic of Vietnam from April 1963 to February 1964.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO.  

Service connection for diabetes mellitus type II was granted and a 20 percent was assigned effective on February 24, 2006.   

Service connection for coronary artery disease has been granted and a 30 percent rating was assigned effective on August 31, 2010.  

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the claims folder. 

In a May 2011 decision, the Board dismissed the appeals referable to claims of service connection for acne and staph infection and granted service connection for a skin rash.  The remaining issues were remanded to the RO for additional development of the record.    

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for tinnitus has been raised by the record at the Board hearing in January 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of Vietnam from April 1963 to February 1964.

2.  The Veteran is not shown to have manifested complaints or findings of hypertension in service or for many years thereafter.   

3.  The currently demonstrated hypertension is not shown to be due to an event or incident of the Veteran's period of active service or to be due to or aggravated by the service-connected diabetes mellitus type II.        

4.  The Veteran currently is not shown to have allergic rhinitis or a disability manifested by ear infections that began during his period of active service.  

5.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology for the purpose of linking the onset of allergic rhinitis or ear infections to his period of active service.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor is it shown to have been is not caused or aggravated by the service-connected diabetes mellitus; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

2.  The Veteran does have a disability manifested by allergic rhinitis or an ear infection due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in June 2006, prior to the initial adjudication of the appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, including as due to herbicide exposure, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in June 2006 letter. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The VA treatment records dated from 2006 to 2011 are associated with the claims folder.  

The Veteran underwent a VA examinations in 2007, 2008, and 2011 to obtain medical evidence as to the nature and likely etiology of the claimed hypertension and allergic rhinitis.    

The Board also finds that the RO has substantially complied with the remand requests in this case.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2011 hearing, the Veterans Law Judge noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  

In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. 

By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. 

As such, the Board finds that, consistent with Bryant, the veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. pertained to the issues of service connection.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if cardiovascular disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised. Under this provision, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310 (a) (effective prior to and from October 10, 2006). 

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective on October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury." The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  

The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.   The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.

Note 3 indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e).  

The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Service connection for hypertension

The Veteran asserts that his hypertension is due to his presumed exposure to Agent Orange while serving in Vietnam.  He also asserts that the service-connected diabetes mellitus Type II caused or aggravated the hypertension.    

The claim of service connection for hypertension on a presumptive basis as due to Agent Orange exposure also must fail since the presumption set forth in 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 does not apply.  Hypertension is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  The amended version of 38 C.F.R. § 3.309(e), Note 3, specifically states that the term ischemic heart disease does not include hypertension.  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), the Veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation.  

To establish service connection for hypertension on a direct basis, the Veteran must show affirmatively that the disease is related to his active service.  

Significantly, on review of the entire record, there is no showing of hypertension in service or for many years thereafter.  The service examination reports dated in June 1956, September 1957, August 1958, September 1959 and May 1966 indicated that examination of the heart and vascular system were normal.  

The May 1966 separation examination report indicated that the blood pressure readings were 120/70, 116/66, and 122/72.  The blood pressure readings recorded in the service records are not 160/90 or higher and are normal.  See the August 2011 VA medical opinion.  See also 38 C.F.R. § 4.104, Diagnostic Code 7101 which defines hypertension in Note 1.      

There also is no showing of hypertension within one year of service.  A May 1973 reserves examination report indicated that the examination of the heart and vascular system was normal.  The blood pressure reading was 128/78.  

The post service treatment records show that hypertension was first diagnosed in the mid-2000's, over 30 years after the Veteran completed his active service.  See the records from Dr. C. dated from 2003 to 2006, Dr. C.'s statement dated in January 2011 and the August 2011 VA medical opinion.  

Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the hypertension is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent evidence to establish a nexus between the claimed hypertension and any event of service.  There is no medical evidence that links the onset of the hypertension to any incident of his service, to include as due to herbicide exposure therein.  

In fact, there is medical evidence that establishes that the hypertension is not related to active service or to a service-connected disability including the diabetes mellitus.  

A June 2007 VA examination report indicates that the examiner noted that the date of onset of the hypertension was in 2003 and the date of onset of the diabetes mellitus was in 2006.  The examiner indicated that the Veteran had essential hypertension which was not a complication of diabetes mellitus.  

The examiner added that the Veteran had a family history of hypertension and had multiple risk factors for hypertension.  He also opined that the hypertension was not worsened or increased by the service-connected diabetes mellitus.  

The Veteran underwent a VA diabetes mellitus examination in August 2008.  The examiner opined that the Veteran had no cardiovascular complications due to the diabetes mellitus.   

The Veteran was afforded another VA examination in August 2011.  The examiner reviewed the claims folders and medical records and noted that the blood pressure readings in service were normal.  

The examiner reviewed the claims folders including the records and statements from Dr. C. and concluded that the hypertension was first manifested in around 2005.  The examiner added that he was unable to make a direct connection between the hypertension and service based upon the evidence of record.  

The examiner stated that the Veteran had normal blood pressure in service and did not develop hypertension until 2005.  The examiner concluded that the hypertension was not due to service or exposure to agent orange.  

The Veteran's own assertions that he has hypertension that is related to service or is caused or aggravated by the service-connected diabetes mellitus are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran is not shown to have medical expertise or to have submitted any medical evidence that supports his  assertions. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypertension.    

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for hypertension is denied.   


Service connection for allergic rhinitis and an ear infection

In the present case, the Veteran asserts that he has current disabilities manifested by allergic rhinitis and ear infections that were first manifested during his period of service.  

To establish service connection for current disabilities manifested by allergic rhinitis and ear infections on a direct basis, the Veteran must show affirmatively that the disease is related to his active service.  

There is no evidence of current disabilities manifested by allergic rhinitis and ear infections in service or for many years thereafter.  The service examination reports dated in June 1956, September 1957, August 1958, September 1959 and May 1966 indicated that examination of the nose and ears was normal.  The Veteran denied having any ear trouble, sinusitis or hay fever.    

A May 1973 reserves examination report indicates that examination of the nose and ears was normal.  The Veteran denied having any ear trouble, sinusitis or hay fever.  

Moreover, there is no competent evidence to establish a nexus between the claimed allergic rhinitis and ear infections and any event or incident of service.  

In fact, there is medical evidence that establishes that the allergic rhinitis and ear infections are not related to active service.  The Veteran was afforded a VA examination in August 2011.  The examiner reviewed the claims folders and medical records and examined the Veteran.  The examiner indicated that he was unable to make a direct connection between the allergic rhinitis and service based upon the evidence of record.  

The examiner noted the normal nose and ear examinations in service.  The examiner also noted that there was no documentation of allergic rhinitis in the private records or in the VA treatment records.  

The examiner noted that the in-service test results showed that the Veteran had an impression of absolute esosinophillia, probably on the basis of allergic rhinitis as suggested by the nasal swab and differential stain.  The examiner noted that this record does not mention any problem with allergic rhinitis or treatment for allergic rhinitis.   

There is no evidence of a current disability manifested by ear infections.  A September 2007 audiology report indicates that there was no indication of external, middle or retrocochlear ear disease.  

The Veteran reported having otitis externa several years earlier, but the VA and private records do not serve to document a current diagnosis of a disability manifested by ear infections. 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 
  
Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran is not shown to have medical expertise or to have submitted any medical evidence to support his lay assertions.   

Moreover, on review, his lay assertions are not found to be credible for the purpose of establishing a continuity of the symptomatology referable to allergic rhinitis or ear infections beginning in service.  His current statements in this regard are found to be inconsistent with earlier, and more believable information provided by the him during service when he denied having related manifestations.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for allergic rhinitis and ear infections.  

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).     


ORDER

Service connection for hypertension is denied.  

Service connection for allergic rhinitis and ear infections is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


